DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 2/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11 and 12 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the claim optical densities using the composition of Tables 1 and 2, does not reasonably provide enablement for any photocurable composition that has0.25 to 2.1% by mass of coloring material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use and/or make the invention commensurate in scope with these claims.  Since claim 1 does not limit the materials used then claims 5 and 6 can use any material usable in the method of clam 1.  However based on Tables 1-3 in the instant specification only a certain composition or small group of compositions creates the claimed optical density.
Claims 7 and 8 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the claim optical densities using the composition of Tables 1 and 2, does not reasonably provide enablement for any photocurable composition that has0.25 to 2.1% by mass of coloring material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use and/or make the invention commensurate in scope with these claims.  Since claim 1 does not limit the materials used then claims 5 and 6 can use any material usable in the method of clam 1.  However based on Tables 1-3 in the instant specification only a certain composition or small group of compositions creates the claimed optical density.
Claims 7 and 8 are additionally rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the optical density for 100 micron thickness, does not reasonably provide enablement for any a solid 100 micron thickness.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use and/or make the invention commensurate in scope with these claims.  Based on paragraphs 0060 and 0114 of the instant specification the 100 micron thickness is a layered thickness.  As claimed however, the thickness can be unitary, which is outside the scope disclosed in Applicant’s specification.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 5-8 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the compositions from Tables 1-3 that create the claimed optical densities.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  that the 100 microns is a layered structure not unitary, as described in paragraphs 0060 and 0114 of the specification. 
Claims 5-8 are seen as vague and indefinite since as claimed the film of claims 5-8 is not connected to the method of claim 1.  One interpretation of claims 5-8 is the material used in claim 1 if one were to make a 10 or 100 micron thick film from any method would have such optical densities.  This is, the method claims 5-8 do not require the 3D printing of claim 1.

With regards to the rejections under 35 U.S.C. 112a and 112b above, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (in this instance compositions to arrive at the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al (U.S. PGPub 2016/0333153; herein Hirata).  Regarding claim 1, Hirata teaches:
A method for producing a three-dimensional object by stacking cured layers of a photocurable color ink composition containing a coloring material (Figures 1A-2D and paragraph 0194-0196), the method comprising:
applying the photocurable color ink composition onto an underlying member (binding solution 2, paragraph 0194 can be photocurable, and as seen in Figures 1A-2D is applied to an underlying member); and
curing the photocurable color ink composition with light (paragraph 0073),
wherein the content of the coloring material in the photocurable color ink composition is in the range of 0.25% by mass to 2.1% by mass (paragraph 0200, 1 to 20 mass %)


Regarding claim 2:
See remarks regarding claim 1.  Additionally, Hirata teaches that one can use two binding solutions, one colored and one clear, paragraph 0209.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata.  Regarding claims 3 and 4:
Wherein the cured layers each have a thickness in the range of 4 microns to 15 microns
Hirata teaches a layer thickness of 10 to 100 microns in paragraph 0063.
It is noted that Hirata teaches an overlapping range, nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that since Hirata teaches an overlapping range a prima facie case of obviousness exists, MPEP 2144.05 I.
Regarding claims 5-8:
Hirata teaches making layers that are 10 to 100 microns thick (paragraph 63), therefore it would be obvious that the process of Hirata can produce films that are 10 and 100 microns thick.  Additionally, since Hirata anticipates the methods of claims 1 and 2, and since no additional materials or steps have been claimed, then it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the 10 and 100 micron thick layers of Hirata would have the claimed optical densities.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata, in view of Hakkaku et al (U.S. PGPub 2017/0313048; herein Hakkaku), , Russell et al (U.S. PGPub 2002/0079601; herein Russell), or Utsunomiya (U.S. PGPub 2017/0028649).  Regarding claims 9 and 10, Hirata teaches:
Wherein the applying includes: 
Obtaining a formative data set for each cured layer of the three-dimensional object (this is seen as the layer layout outline/shape being printed, which is implied by the method of Hirata in Figures 1A-2C, otherwise the layer 1 and desired object in 2D would not print as desired)
Generating ink ejection data for each cured layer by using the corresponding formative data set, the ink ejection data being used for ejecting the photocurable color ink composition for the corresponding cured layer (where the binding solution 2 is printed in Figures 1A-2C); and ejecting the photocurable color ink composition layer by layer (Figures 1A-2C the deposition of the binding solution 2)
However even though Hirata teaches the use of color, Hirata is silent to:
Wherein the ink ejection data are generated by dithering for a halftoning operation of the formative data set, and wherein when the halftoning operation is executed for each of the cured layers to be stacked, a dither mask is applied in different manners to the same position of the cured layers to which the photocurable color ink composition is deposited
In the same field of endeavor: 
Hakkaku teaches using a dithering mask process on each layer to determine the coloration (paragraph 0112)
Russell teaches using halftoning and dithering on each layer (paragraphs 0098-0100)
Utsunomiya teaches using a dithering mask which compare threshold values to known values (e.g. Abstract and paragraphs 0008 0032, as well as Figures 13-16C)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the dithering mask process as shown by Hakkaku, Russell, or Utsunomiya with the process of Hirata, since it helps prevent Moiré patterns from being generated (Hakkaku, paragraph 0112), since it helps to determine proper placement of droplets for proper design and shading (Russell, paragraphs 0099 and 0100), and since 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743